DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/14/21 have been fully considered but they are not persuasive.
Applicant is arguing that the Examiner SHOULD have relied upon a different interpretation of the prior art of Webster and that the Examiner’s interpretation of the prior art is inappropriate.  However, Applicant appear to be arguing a narrower version of his device comparted with that which is claimed.  Although there may be structural similarities between element 100 and the claimed “collars” of Webster and the disclosure of Applicant’s device, these differences are not set forth in the claims.  Therefore, the reliance upon element 100 as equated with the “collars” in Applicant’s hypothetical rejection is not needed.  The structures of Webster are clearly defined and read on the claim limitations as currently filed.  Examiner cannot read limitations from the specification into the claims.  
Examiner notes that prior art is relevant for all that it contains and the nonprefereed and alternative embodiments still constitute prior art (see MPEP 2123).
Applicant’s arguments directed to the hypothetical rejection based on element 100 of Webster as the “collars” are simply outside the scope of the instant rejection.
Furthermore, regarding Melton, Applicant is only arguing that the hypothetical rejection based on element 100 of Webster as the “collars” would not require Melton to modify Webster.  This is also outside the scope of the rejection at hand as Examiner has set forth a rejection based on elements 105 of Webster and used Melton as a modifying reference.
.  
Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10, 12-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webster, U.S. Patent 10,359,045 in view of Melton, U.S. Patent 3,072,448.
Webster teaches a support structure comprising a cylindrical insertion hole (see fig. 1), wherein collars (105) press-fitted form both ends of the insertion and fixing means (100) are inserted into the collars, one end of the insertion hole is formed as a small diameter portion and another end thereof is formed as a large diameter portion and wherein the collars comprise a press fit connection including a small diameter collar which is a press-fit portion has an outer diameter which is press-fitted into and contacts an inner diameter of the small diameter portion and a large diameter collars of which is a press-fit portion has an outer diameter which his press-fitted into and contact an inner diameter of the large diameter portion.
Webster does not teach the collars each having a flange.
Melton teaches collars inserted into a hole wherein the collars have flanges (see fig. 6, elements 52, 66).
[Claim 1].
Regarding Claim 2, see Webster, fig. 1.
Regarding Claims 3 and 6, Webster teaches the use of steel in certain components and Melton discloses the use of metal.  
Both are silent with regard to aluminum or aluminum alloy.
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide the main body portion as aluminum or aluminum alloy because aluminum is widely available material which is easily worked with by competent craftspeople and would make a lightweight yet rigid component, [Claim 3, 6].
Regarding Claims 4-5 and 7, Webster and Melton are silent with regard to the exact material of element 16.
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide the collars as iron, steel or alloy steel because steel is widely available material which more easily pressed or swaged than other materials and is therefore suitable for this structure and material selection is generally considered obvious to those of ordinary skill in the art and applicant has not provided any unforeseen result stemming from the use of the claimed structure nor provided any specific problem solved by the claimed structure, In re Leshin.  
Regarding Claims 9-10, see flanges 66 in fig. 6 of Melton which meets the limitations of the claim.  In the context of the Webster-Melton combination it appears that the combination would meet the limitations of the claim.
Regarding Claims 12-13, see rejection of Claim 2.
Regarding Claims 14-16 and 19, see fig. 2 of Webster which teaches the claimed limitations.
Claim 17, Webster does not teach the axial length of the press fit portion of the small diameter collar being shorter than an axial length of the press-fit portion of the large diameter collar.
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide the small diameter collar having an axially shorter press-fit portion than the large diameter collar because it does not appear that this would change the functioning of the device and a change in shape is generally considered obvious to those of ordinary skill in the art and applicant has not provided any unforeseen result stemming from the use of the claimed structure nor provided any specific problem solved by the claimed structure, In re Dailey.

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webster-Melton as applied to claim 1 above, and further in view of Trotter, U.S. Patent 10,054,179.
All the aspects of the instant invention are disclosed above but for the large diameter collar including a tapered through hole with a larger diameter of the taper at the flange end.
Trotter teaches a device similar to Webster and Melton which has tapered holes (see central opening 70).
At the time of the invention it would have been obvious to one of ordinary skill in the art to taper one hole in the manner claimed because that would act as an “interlock” which would prevent the insertion of the incorrect collar.
Allowable Subject Matter
Claim 11 allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677